     Case 2:19-cv-01384-MLCF-JVM Document 108 Filed 07/22/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

                                    *   CIVIL ACTION
JOHNNY TRAWEEK                      *
                                    *   NO. 19-1384 SECTION “F” (1)
VERSUS                              *
                                    *   JUDGE MARTIN FELDMAN
MARLIN GUSMAN, ET AL.               *
                                    *   MAG. JUDGE JANIS VANMEERVELD
*************************************
                                   ORDER

       Considering the defendants’ Motion to Stay Discovery, and the defendants’ pending Motion

for Summary Judgment;

       IT IS ORDERED that the Motion to Stay Discovery is GRANTED. All discovery in the

above-entitled matter, except as agreed to by the parties, is stayed until the Court rules on the

Motion for Summary Judgment.

       IT IS FURTHER ORDERED that the pretrial conference and bench trial are hereby

continued, to be reset by the Court during a scheduling conference with counsel for all parties.*


        New Orleans, Louisiana, this 22nd day of ______________,
                                                      July       2020.




                                         ___________________________________________________
                                                HONORABLE MARTIN L.C. FELDMAN
                                                  UNITED STATES DISTRICT JUDGE



  *Although the Court was advised that the plaintiff has settled his claims against the local law enforcement
  defendants, there is no order of record dismissing (either with, or without, prejudice) these claims. Unless
  and until the parties file a motion along with a proposed order seeking dismissal of all settled claims, all
  counsel must participate in the telephone scheduling conference to be set by the Court.
